Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) between Vermillion, Inc., a
Delaware corporation (the “Company”), and James T. LaFrance (“Executive,” and
together with the Company, the “Parties”) is effective as of April 23, 2014 (the
“Effective Date”).

WHEREAS, the Parties mutually desire to enter into this Agreement in order to
establish the terms and conditions of the Executive’s employment with the
Company on and after the Effective Date.

NOW, THEREFORE, the Parties agree as follows:

1. Position.  

(a)  The Company will employ Executive as its President and Chief Executive
Officer and, subject to Section 1(b) below, Executive shall continue to serve as
Chairman of the Company’s Board of Directors.  In these positions, Executive
will be expected to devote Executive’s full business time, attention and
energies to the performance of Executive’s duties with the Company. Executive
may devote time to outside board or advisory positions as pre-approved by the
Company’s Board of Directors. Executive will render such business and
professional services in the performance of such duties, consistent with
Executive’s positions within the Company, as shall be reasonably assigned to
Executive by the Company’s Board of Directors. Executive may perform his duties
and responsibilities principally from Farmington, Connecticut, but will travel
as needed, including to Austin, Texas and to collaborator and partner locations,
academic medical centers, banking and other conferences, and other locations as
necessary or advisable in performance of Executive’s duties.


(b)  At each annual meeting of the Company’s stockholders that occurs during the
period of Executive’s employment hereunder at which Executive’s term as a member
of the Company’s Board of Directors expires, the Company shall nominate
Executive to serve as a member of the Company’s Board of Directors, with such
service subject to any required shareholder approval.

2. Compensation. The Company will pay Executive a base salary of at least
$225,000 on an annualized basis, payable in accordance with the Company’s
standard payroll policies, including compliance with applicable tax withholding
requirements. In addition, Executive will be eligible for a bonus of up to fifty
percent (50%) of Executive’s base salary (prorated for partial years) for
achievement of reasonable Company and individual performance-related goals to be
defined by the Company’s Board of Directors. The exact payment terms of a bonus,
if any, are to be set by the Compensation Committee of the Board of Directors in
its sole discretion. Any such bonus will be payable to Executive within 2½
months after the last day of the applicable performance period, except to the
extent payment is deferred pursuant to a deferral plan adopted by the
Company.  On or as soon as administratively practicable after the Effective
Date, the Company shall grant to Executive a stock option award with respect to
800,000 shares of common stock of the Company, subject to the terms and
conditions of the Company’s Amended and Restated 2010 Stock Incentive Plan (the
“Stock Incentive Plan”) and a stock option award agreement in a form
substantially similar to that used by the Company for other senior executives of
the Company (the “Option”).  The Option shall be granted as an incentive stock
option to the maximum extent possible in accordance with the limitations set
forth in Section 422 of the Internal Revenue Code, and the remainder



--------------------------------------------------------------------------------

 

of the Option shall be granted as a nonqualified stock option.  The Option shall
have a per share exercise price equal to the closing price of a share of common
stock of the Company as of the date of grant and, except as otherwise provided
in the Stock Incentive Plan or the stock option award agreement, 1/48th of the
shares subject to the Option shall become vested and exercisable on each monthly
anniversary of the date of grant over a period of 48 consecutive months after
the date of grant, subject to Executive’s continued employment with the Company
through each such anniversary date.  To the extent the Option is vested and
exercisable as of the date of Executive’s termination of employment, the Option
shall remain exercisable for the period prescribed by the terms of the stock
option award agreement; provided that if Executive’s employment is terminated by
the Company without Cause or Executive resigns for Good Reason, as such terms
are defined below, the Option shall remain exercisable until the earliest to
occur of (i) the 12-month anniversary of the date of Executive’s termination of
employment, (ii) the date on which the Options would have expired if Executive’s
employment had continued through the full term of the Option and (iii) the date
on which Executive breaches this Agreement, the PIIA or any other agreement
between Executive and the Company or any of its affiliates.

3. Benefits. During the term of Executive’s employment, Executive will be
entitled to the Company’s standard benefits covering employees at Executive’s
level, including (i) the Company’s group health, life, short- and long-term
disability, 401(k) and other employee benefit plans, as such plans may be in
effect from time to time, subject to the Company’s right to cancel or change the
benefit plans and programs it offers to its employees at any time, and (ii) not
less than twenty (20) days of paid time off per full calendar year (prorated for
partial years), in addition to standard holidays, in accordance with the
Company’s policies in effect from time to time.

 

4. At-Will Employment. Executive’s employment with the Company is for an
unspecified duration and constitutes “at will” employment. This employment
relationship may be terminated at any time, with or without good cause or for
any or no cause, at the option either of the Company or Executive, with or
without notice.

5. Termination without Cause or for Good Reason. In the event that the Company
terminates Executive’s employment for reasons other than for Cause (as defined
below) or Executive terminates his employment for Good Reason (as defined below)
at any time following the Effective Date, and provided that Executive signs and
does not revoke a standard separation agreement releasing all claims against the
Company, in a form reasonably satisfactory to the Company, does not breach any
provision of this Agreement (including but not limited to Section 10, Section 11
and Section 12 hereof), and continues to comply with the PIIA, as hereinafter
defined, Executive shall be entitled to receive, subject to Section 14 below:

(i) continued payment of Executive’s base salary as then in effect for a period
of twelve (12) months following the date of termination (the “Severance
Period”), to be paid periodically in accordance with the Company’s standard
payroll practices, provided that Executive shall immediately repay to the
Company any amounts that he receives hereunder if within sixty (60) days
following termination of his employment he either has failed to execute the
standard release described above or has revoked the general release after he
executes it; and

(ii) continuation of Company health and dental benefits through COBRA premiums
paid by the Company directly to the COBRA administrator during the Severance
Period; provided, however, that



--------------------------------------------------------------------------------

 

such premium payments shall cease prior to the end of the Severance Period if
Executive commences other employment with reasonably comparable or greater
health and dental benefits.

Executive will not be eligible for any bonus or other benefits not described
above after termination, except as may be required by law.

6. Termination After Change of Control. If Executive’s employment is terminated
by the Company for reasons other than for Cause (as defined below) or by
Executive for Good Reason (as defined below) within the twelve (12) month period
following a Change of Control (as defined below), then, in addition to the
severance obligations due to Executive under Section 5 above, one-hundred
percent (100%) of any then-unvested shares under Company stock options then held
by Executive will vest upon the date of such termination and the period of time
for their exercise will be at the discretion of the Company, provided that no
option shall be exercisable after expiration of its original term. It may very
well be necessary for the Executive to exercise such shares on the day of such
Change in Control, and the Company shall use its best efforts to provide
Executive with a reasonable period of advance written notice in such event.

7. Definitions. For purposes of this Agreement:

 

(a) “Cause” means termination of employment by reason of Executive’s:

(i) material breach of this Agreement, the Proprietary Information and
Inventions Agreement entered into between Executive and the Company (the “PIIA”)
or any other confidentiality, invention assignment or similar agreement with the
Company;

(ii) repeated negligence in the performance of duties or nonperformance or
misperformance of such duties that in the good faith judgment of the Board of
Directors of the Company adversely affects the operations or reputation of the
Company;

(iii) refusal to abide by or comply with the good faith directives of the
Company’s Board of Directors or the Company’s standard policies and procedures,
which actions continue for a period of at least ten (10) days after written
notice from the Company;

(iv) violation or breach of the Company’s Code of Ethics, Financial Information
Integrity Policy, Insider Trading Compliance Program, or any other similar code
or policy adopted by the Company and generally applicable to the Company’s
employees, as then in effect;

(v) willful dishonesty, fraud, or misappropriation of funds or property with
respect to the business or affairs of the Company;

(vi) conviction by or entry of a plea of guilty or nolo contendere, in a court
of competent and final jurisdiction, for any crime which constitutes a felony in
the jurisdiction involved; or

(vii) abuse of alcohol or drugs (legal or illegal) that, in the Board of
Director’s reasonable judgment, materially impairs Executive’s ability to
perform Executive’s duties.

(b) “Change of Control” means:

(i) after the date hereof, any “person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) becomes the “beneficial



--------------------------------------------------------------------------------

 

owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or

(ii) the date of the consummation of a merger or consolidation of the Company
with any other corporation or entity that has been approved by the stockholders
of the Company, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or


(iii) the date of the consummation of the sale or disposition of all or
substantially all of the Company’s assets.

(c) “Good Reason” means, the occurrence of any one or more of the following
events, without Executive’s consent, which continues uncured for a period of not
less than thirty (30) days following written notice given by Executive to the
Company within thirty (30) days following the occurrence of such event:

(i) a material and adverse change in Executive’s title or duties (excluding any
changes in such duties resulting from the Company becoming part of a larger
entity pursuant to a Change of Control) or in Executive’s base salary; or

(ii) Executive being required to relocate to an office location more than fifty
(50) miles from Executive’s current office in Farmington, Connecticut. Should
Executive be required and agree to relocate from Executive’s current office in
Farmington, Connecticut, all reasonable moving expenses to relocate Executive’s
office and private residence shall be paid for and billed directly to Company,
with all reimbursements being requested and made within one (1) year after being
incurred.

In addition, Executive must actually terminate Executive’s employment with the
Company within six (6) months following the initial existence of the condition
described above in (i) and (ii) giving rise to Good Reason.

(d) “Separation from Service” or “Separates from Service” shall mean Executive’s
termination of employment, as determined in accordance with Treas. Reg. §
1.409A-1(h). Executive shall be considered to have experienced a termination of
employment when the facts and circumstances indicate that Executive and the
Company reasonably anticipate that either (i) no further services will be
performed for the Company after a certain date, or (ii) that the level of bona
fide services Executive will perform for the Company after such date (whether as
an employee or as an independent contractor) will permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed by Executive (whether as an employee or independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services to the Company if Executive has been providing services to the Company
for less than thirty-six (36) months). If Executive is on military leave, sick
leave, or other bona fide leave of absence, the employment relationship between
Executive and the Company shall be treated as continuing intact, provided that
the period of such leave does not exceed six (6) months, or if longer, so long
as Executive retains a right to reemployment with the Company under an
applicable



--------------------------------------------------------------------------------

 

statute or by contract. If the period of a military leave, sick leave, or other
bona fide leave of absence exceeds six (6) months and Executive does not retain
a right to reemployment under an applicable statute or by contract, the
employment relationship shall be considered to be terminated for purposes of
this Agreement as of the first (1st) day immediately following the end of such
six (6) month period. In applying the provisions of this Section, a leave of
absence shall be considered a bona fide leave of absence only if there is a
reasonable expectation that Executive will return to perform services for the
Company.

 

8. Employment, Confidential Information and Invention Assignment Agreement.
Executive understands and agrees that the Company and its affiliates have
legitimate interests in protecting their goodwill, relationships with customers,
and in maintaining their trade secrets and other proprietary and confidential
information, which are valuable assets of the Company and its affiliates.  As a
condition of Executive’s employment, Executive shall complete, sign and return
the Company’s standard form of PIIA.  Executive acknowledges and agrees that the
PIIA and the provisions of Sections 10-12 of this Agreement are necessary and
appropriate to protect the Company’s and its affiliates’ legitimate interests
and are narrowly tailored to provide such protection.  Executive agrees and
acknowledges that, in connection with Executive’s prior service to the Company,
and his employment and unique relationship with the Company and its affiliates,
Executive has had access to and become familiar with, and will continue to have
access to and become familiar with, confidential and proprietary information and
trade secrets belonging to the Company and its affiliates which Executive would
not have otherwise had but for Executive’s employment with, or other service to,
the Company or its affiliates. 

9. Non Contravention. Executive represents to the Company that Executive’s
signing of this Agreement, the PIIA, the issuance of stock options to Executive,
and Executive’s commencement of employment with the Company does not violate any
agreement Executive has with any of Executive’s previous employers and
Executive’s signature confirms this representation.

10. Conflicting Employment. Executive agrees that, during the term of
Executive’s employment with the Company and during the Severance Period,
Executive will not engage in any other employment, occupation, consulting or
other business activity competitive with or directly related to the business in
which the Company is now involved or becomes involved during the term of
Executive’s employment, nor will Executive engage in any other activities that
conflict with Executive’s obligations to the Company. Executive acknowledges
that compliance with the obligations of this Section is a condition to
Executive’s right to receive the severance payments set forth in Section 5
above.

11. Nonsolicitation. From the Effective Date of this Agreement until twelve (12)
months after the termination of this Agreement (the “Restricted Period”),
Executive will not, directly or indirectly, solicit or encourage any employee or
contractor of the Company or its affiliates to terminate employment with, or
cease providing services to, the Company or its affiliates. During the
Restricted Period, Executive will not, whether for Executive’s own account or
for the account of any other person, firm, corporation or other business
organization, solicit or interfere with any person who is or during the period
of Executive’s engagement by the Company was a collaborator, partner, licensor,
licensee, vendor, supplier, customer or client of the Company or its affiliates
to the Company’s detriment. Executive acknowledges that compliance with the
obligations of this Section is a condition to Executive’s right to receive and
retain the severance payments set forth in Section 5 above.





--------------------------------------------------------------------------------

 

12. Nondisparagement. From the Effective Date of this Agreement and surviving
any termination for any reason, Executive will not disparage or defame, whether
orally or in writing, whether directly or indirectly, whether truthfully or
falsely, and whether acting alone or through any other person, the Company or
its affiliates or their respective current or former directors, officers,
employees, agents, successors or assigns (both individually or in their official
capacities with the Company or its affiliates). Executive acknowledges that
compliance with the obligations of this Section is a condition to Executive’s
right to receive and retain the severance payments set forth in Section 5 above.

13. Arbitration and Equitable Relief.  

(a) In consideration of Executive’s employment with the Company, its promise to
arbitrate all employment related disputes and Executive’s receipt of the
compensation and other benefits paid to Executive by the Company, at present and
in the future, EXECUTIVE AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR
DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR,
STOCKHOLDER OR BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY AS SUCH OR
OTHERWISE) ARISING OUT OF, RELATING TO, OR RESULTING FROM EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY OR THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION
UNDER THE ARBITRATION RULES SET FORTH IN TEXAS CIVIL PRACTICE AND REMEDY CODE
SECTION 171.001 THROUGH SECTION 171.098 (THE “RULES”) AND PURSUANT TO TEXAS LAW.
Disputes which Executive agrees to arbitrate, and thereby agree to waive any
right to a trial by jury, include any statutory claims under state or federal
law, including, but not limited to, claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act, and claims
of harassment, discrimination or wrongful termination. Executive further
understands that this agreement to arbitrate also applies to any disputes that
the Company may have with Executive.

(b) Executive agrees that any arbitration will be administered by the American
Arbitration Association (“AAA”) and that the neutral arbitrator will be selected
in a manner consistent with its National Rules for the Resolution of Employment
Disputes. Executive agrees that the arbitrator shall have the power to decide
any motions brought by any party to the arbitration, including motions for
summary judgment and/or adjudication and motions to dismiss and demurrers, prior
to any arbitration hearing. Executive also agrees that the arbitrator shall have
the power to award any remedies, including attorneys’ fees and costs, available
under applicable law. Executive understands the Company will pay for any
administrative or hearing fees charged by the arbitrator or AAA except that
Executive shall pay the first $125.00 of any filing fees associated with any
arbitration that Executive initiates. Executive agrees that the arbitrator shall
administer and conduct any arbitration in a manner consistent with the Rules and
that to the extent that the AAA’s National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules shall take precedence.
Executive agrees that the decision of the arbitrator shall be in writing.

(c) Except as provided by the Rules and this Agreement, arbitration shall be the
sole, exclusive and final remedy for any dispute between Executive and the
Company. Accordingly, except as provided for by the Rules and this Agreement,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration. Notwithstanding, the
arbitrator will not have the



--------------------------------------------------------------------------------

 

authority to disregard or refuse to enforce any lawful company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.

(d) In addition to the right under the Rules to petition the court for
provisional relief, Executive agrees that any party may also petition the court
for injunctive relief where either party alleges or claims a violation of the
PIIA between Executive and the Company or any other agreement regarding trade
secrets, confidential information, nonsolicitation, nondisparagement or Labor
Code §2870. Executive understands that any breach or threatened breach of such
an agreement will cause irreparable injury and that money damages will not
provide an adequate remedy therefor and both parties hereby consent to the
issuance of an injunction. In the event either party seeks injunctive relief,
the prevailing party shall be entitled to recover reasonable costs and
attorneys’ fees.

(e) Executive understands that this Agreement does not prohibit Executive from
pursuing an administrative claim with a local, state or federal administrative
body such as the Department of Fair Employment and Housing, the Equal Employment
Opportunity Commission or the Workers’ Compensation Board. This Agreement does,
however, preclude Executive from pursuing court action regarding any such claim.

(f) Executive acknowledges and agrees that Executive is executing this Agreement
voluntarily and without any duress or undue influence by the Company or anyone
else. Executive further acknowledges and agrees that Executive has carefully
read this Agreement and that Executive has asked any questions needed for
Executive to understand the terms, consequences and binding effect of this
Agreement and fully understand it, including that Executive is waiving
Executive’s right to a jury trial. Finally, Executive agrees that Executive has
been provided an opportunity to seek the advice of an attorney of Executive’s
choice before signing this Agreement.

14. Taxes. All payments made pursuant to this Agreement will be subject to
withholding of applicable taxes. Notwithstanding the foregoing, Executive is
solely responsible and liable for the satisfaction of any federal, state,
province or local taxes that may arise with respect to this Agreement (including
any taxes arising under Section 409A of the Internal Revenue Code (“IRC”).
Neither the Company nor any of its employees, officers, directors, or service
providers shall have any obligation whatsoever to pay such taxes, to prevent
Executive from incurring them, or to mitigate or protect Executive from any such
tax liabilities. Notwithstanding anything in this Agreement to the contrary, if
any amounts that become due under this Agreement on account of Executive’s
termination of employment constitute “nonqualified deferred compensation” within
the meaning of IRC Section 409A, payment of such amounts shall not commence
until Executive incurs a Separation from Service. If, at the time of Executive’s
termination of employment under this Agreement, Executive is a “specified
employee” (within the meaning of IRC Section 409A), any amounts that constitute
“nonqualified deferred compensation” within the meaning of IRC Section 409A that
become payable to Executive on account of Executive’s Separation from Service
(including any amounts payable pursuant to the preceding sentence) will not be
paid until after the end of the sixth (6th) calendar month beginning after
Executive’s Separation from Service (the “409A Suspension Period”). Within
fourteen (14) calendar days after the end of the 409A Suspension Period,
Executive shall be paid a lump sum payment in cash equal to any payments delayed
because of the preceding sentence. Thereafter, Executive shall receive any
remaining benefits as if there had not been an



--------------------------------------------------------------------------------

 

earlier delay. Each payment due under this Agreement is treated as a separate
payment for purposes of Treasury Regulations Sections 1.409A-1(b)(4)(F) and
1.409A-2(b)(2).

 

15. Liability Insurance. To the extent that the Company maintains liability
insurance applicable to directors, officers, employees, agents or fiduciaries,
Executive shall be covered by such policies in such a manner as to provide to
Executive the same rights and benefits as are provided to the most favorably
insured of the Company’s officers.

16. Successors of the Company. The rights and obligations of the Company under
this Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company. This Agreement shall be assignable by the
Company in the event of a merger or similar transaction in which the Company is
not the surviving entity, or of a sale of all or substantially all of the
Company’s assets.

17. Enforceability; Severability; Survival. If any provision of this Agreement
shall be invalid or unenforceable, in whole or in part, such provision shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law as if such provision had been
originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.
Sections 5-7, 10-14, 16-22 and 24 of this Agreement shall survive and continue
in full force and effect in accordance with their respective terms,
notwithstanding any termination of Executive’s employment (without regard to the
reason(s) for such termination).

18. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Texas without giving effect to Texas’s choice of
law rules. This Agreement is deemed to be entered into entirely in the State of
Texas. This Agreement shall not be strictly construed for or against either
party.

19. No Waiver. No waiver of any term of this Agreement constitutes a waiver of
any other term of this Agreement.

20. Amendment To This Agreement. This Agreement may be amended only in writing
by an agreement specifically referencing this Agreement, which is signed by both
Executive and an executive officer or member of the Board of Directors of the
Company authorized to do so by the Board by resolution.

21. Headings. Section headings in this Agreement are for convenience only and
shall be given no effect in the construction or interpretation of this
Agreement.

22. Notice. All notices made pursuant to this Agreement, shall be given in
writing, delivered by a generally recognized overnight express delivery service,
and shall be made to the following addresses, or such other addresses as the
Parties may later designate in writing:

If to the Company:

Vermillion, Inc.

12117 Bee Caves Road

Building Three, Suite 100

Austin, TX 78738





--------------------------------------------------------------------------------

 

If to Executive:

James T. LaFrance

XXXXXXXXXX

XXXXXXXXXX

 

23. Expense Reimbursement. The Company shall promptly reimburse Executive for
reasonable business expenses incurred by Executive in furtherance of or in
connection with the performance of Executive’s duties hereunder, including
expenditures for travel, in accordance with the Company’s expense reimbursement
policy as in effect from time to time; provided that any and all reimbursements
hereunder shall be requested and made within one (1) year after being incurred.

24. General; Conflict. This Agreement and the PIIA, when signed by Executive,
set forth the terms of Executive’s employment with the Company and supersede any
and all prior representations and agreements, whether written or oral.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

 

 

 

 

VERMILLION, INC.

a Delaware corporation

 

 

 

Date:  April 23, 2014

/s/ James T. .LaFrance

 

James T. LaFrance

Chairman of the Board and Chief Executive Officer (Principal Executive Officer)

 

 

ric

 

Date:  April 23, 2014

/s/ Eric J. Schoen

 

Eric J. Schoen

Vice President of Finance and Chief Accounting Officer (Principal Executive
Officer)

 

 



 

--------------------------------------------------------------------------------